Citation Nr: 0300978	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,203.33.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal originates from an August 2001 decision by the 
VA Committee on Waivers and Compromises (COWC) at the 
Hunington RO, which denied waiver of overpayment of VA 
pension benefits in the amount of $3203.33. The appellant 
was notified of this decision August 2001.  He submitted a 
notice of disagreement with the decision in October 2001, 
and a statement of the case was issued in May 2002.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in May 2002.  

Pursuant to the veteran's request, he was scheduled for a 
videoconference hearing before a member of the Board in 
September 2002 and was notified of the hearing in July 
2002.  However, later in July 2002 the veteran informed 
the Board that he was withdrawing his request for a 
personal or video hearing before a member of the Board due 
to his incarceration.

In September 2002, the veteran submitted additional 
evidence to the Board consisting of his statement and a 
copy of a letter from the Department of Treasury, 
Financial Management Service.  In this regard, effective 
February 22, 2002, the governing regulation, 38 C.F.R. 
§ 20.1304, no longer requires a written waiver of RO 
jurisdiction for the Board to consider such evidence, in 
the first instance (see 67 Fed. Reg. 3099-3016 (January 
23, 2002).  Accordingly, the Board will consider this 
evidence in conjunction with the issue on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.  

2.  In August 1993, the veteran was awarded pension 
benefits effective January 20, 1992, and was informed in 
writing that incarceration might adversely affect these 
benefits.  

3.  The veteran was incarcerated for a felony beginning in 
November 2000, which the RO became aware of in March 2001.

4.  The veteran was at fault in the creation of the 
overpayment of pension benefits by virtue of his failure 
to timely report his incarceration while continuing to 
receive VA pension benefits.

5.  Recovery of the overpayment of pension benefits would 
not impose an undue hardship on the veteran, while failure 
to repay the debt would result in unfair gain to the 
veteran.

6.  Recovery of the overpayment would not defeat the 
purpose of pension benefits.

7.  Reliance on VA benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

8.  There are no other factors which would make recovery 
of the overpayment inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision 
has been accomplished.

The record shows that the veteran has been advised as to 
the law and regulations governing entitlement to waiver of 
recovery of overpayments, to include as relevant to the 
principles of fault, hardship and unjust enrichment.  He 
has, by letters and the statement of the case, been 
advised of the evidence considered in connection with his 
appeal, the evidence potentially probative of the claim, 
and the reasons for the RO's determination.  He has also 
been afforded an opportunity to testify at a video hearing 
relevant to the matter on appeal, but canceled a scheduled 
hearing due to his incarceration.  He did not request that 
the hearing be rescheduled.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information which could be obtained to substantiate the 
claim, and the Board is not aware of any such evidence.  
In view of the foregoing, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159). 

In sum, the facts of this case have been properly 
developed and no further action is required to comply with 
the VCAA and implementing regulations.  Under these 
circumstances, the Board finds that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

II.  Background

In August 1993, the RO granted the veteran's claim for 
nonservice-connected pension benefits, effective January 
20, 1992.  The veteran was notified of the award in a 
letter dated in October 1993.  A VA Form 21-8768 was sent 
as an attachment to the notice letter informing the 
veteran of the effect incarceration would have on his 
pension benefits.  Specifically, the veteran was informed 
that if he was incarcerated for a felony, his pension 
would be terminated beginning on the sixty-first day of 
such incarceration.  

In March 2001, the RO received a VA and Bureau of Prisons 
Computer Match report showing that the veteran was 
incarcerated for a felony conviction.

In a letter dated in March 2001, the RO informed the 
veteran that due to his incarceration it was being 
proposed that his pension be terminated effective January 
27, 2001.  The veteran was also advised that the 
adjustment would result in an overpayment of benefits and 
that if the proposed decision was implemented, he would be 
notified of the exact amount of the overpayment and 
provided information on repayment.

In a May 2001 letter, the RO informed the veteran that his 
pension benefits were terminated effective January 27, 
2001.

In June 2001, the VA Debt Management Center informed the 
veteran that he was indebted to the VA in the amount of 
$3203.33 due to a change in his benefits. 

Later in June 2001, the veteran said that a "grave 
mistake" had been made in sending him a notice of monies 
to be paid, and asked that he be given an accounting of 
the amount of money due.

The veteran completed a Financial Status Report in June 
2001 noting that he was incarcerated and serving a 151 
month sentence.  He stated that he had no assets of any 
kind including cash, automobiles, real estate, stocks or 
bonds.  He also stated that he had no living expenses and 
no debts.

In August 2001, the COWC denied waiver of recovery of the 
overpayment amount.  The COWC noted that the veteran was 
at fault in the creation of the overpayment by accepting 
VA pension checks while he was incarcerated.  The COWC 
noted that it would not be equitable for the debtor to 
retain money, property or services that have been 
erroneously provided by the government, and that failure 
to make restitution would result in unfair gain to the 
debtor.  The veteran was provided with notice of this 
decision in August 2001.

In an October 2001 Notice of Disagreement, the veteran 
said that he was currently serving a sentence of 151 
months and that as an amputee, it would be very hard to 
pay back the debt.  

The veteran asserted in May 2002 that he was not aware 
that being incarcerated stopped his checks.  He also 
asserted on a VA Form 9 dated in June 2002 that he was 
told upon entering the bureau of prisons that all 
government agencies would be notified that he was in 
prison.  He added that he tried several times to make 
calls from jail, but was denied access.  He said that at 
that time was not working and had no money.

In response to the veteran's request for an accounting of 
his indebtedness, the RO sent him a letter in July 2002 
detailing the calculated amount of the overpayment.  The 
letter explained to the veteran that he had been committed 
on November 28, 2000, and that pursuant to the law, his 
benefits must cease on the 61st day after commitment which 
would have been January 27, 2001.  The letter further 
explained to the veteran that the overpayment was 
calculated at $775 a month for the period from January 27, 
2001, thru May 31, 2001.

The veteran's representative submitted written argument in 
September 2002 requesting that the veteran's request for 
waiver of overpayment be granted.  He said that had VA 
acted in a more timely manner, the amount of the 
overpayment would not be as much.  He said that the 
veteran was partially responsible for the overpayment, but 
questioned how VA was expecting to be paid by a veteran 
who was incarcerated for 151 months, was not employed in 
the prison system, and had the disadvantage of having one 
arm.

In September 2002, the veteran forwarded to the RO a copy 
of a letter from the Department of the Treasury, Financial 
Management Service informing the veteran that his debt 
owed to VA in the amount of $3203.33 was delinquent.  He 
also forwarded a copy of his reply letter to the 
Department of the Treasury stating that there was no way 
he could make any type of payments and was an amputee in a 
prison where only inmates with two hands could work.

III.  Analysis

As indicated above, the veteran had been in receipt of 
nonservice-connected disability pension benefits, and on 
November 28, 2000, he was incarcerated in a federal prison 
for conviction of a crime.  The law specifically provides 
that no pension shall be paid to or for an individual who 
has been imprisoned in a federal, state, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning 61 days 
after the individual's imprisonment begins and ending when 
such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a); 38 C.F.R. § 3.666.  

In light of the above-legal authority, the veteran's legal 
entitlement to pension was properly retroactively 
terminated as of January 27, 2001, on the 61st day of 
incarceration.  As calculated by the COWC, pension 
benefits had been paid to him from January 27, 2001, 
through May 31, 2001, at $775 a month, and those funds 
represent an overpayment.  Thus, the debt in question is 
valid.

The Board notes that under some circumstances, some 
payment may be made to the spouse or children of a veteran 
if the annual income of the spouse or children is such 
that death pension would be payable.  However, the 
effective date of such payment is predicated on the 
receipt of a claim.  38 C.F.R. § 3.666.  In this case, the 
Board discerns no claim, formal or informal, seeking such 
payment of benefits.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of 
the following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith. 38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC 
has resolved this question in favor of the veteran, 
finding, in essence, that his actions did not represent 
the intentional behavior to obtain Government benefits to 
which he was not entitled, which is necessary for a 
finding of fraud, misrepresentation or bad faith.  The 
Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.

Thus, the issue before the Board turns on whether the 
evidence establishes that recovery of the indebtedness 
would be against equity and good conscience, in which case 
recovery of the overpayment may be waived.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate 
a need for reasonableness and moderation in the exercise 
of the Government's rights.  The decision reached should 
not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
the following elements, not intended to be all-inclusive:

1.  Fault of debtor. Where actions of 
the debtor contribute to creation of 
the debt.

2.  Balancing of faults. Weighing 
faults of the debtor against VA fault.

3.  Undue hardship. Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose. Whether 
withholding of benefits or recovery 
would nullify the objective for which 
the VA benefits were intended.

5.  Unjust enrichment. Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 C.F.R. § 1.965(a).

All listed elements of equity and good conscience should 
be considered in a waiver decision.  See Rider v. Brown, 6 
Vet. App. 544 (1994).

In regard to fault, the veteran was primarily responsible 
for the creation of the debt in that he failed to notify 
VA of his incarceration.  Contrary to his assertion that 
he was not aware that his checks should stop while 
incarcerated, he was provided notice of this fact at the 
time he was awarded pension benefits.  Specifically, he 
was sent VA Form 21-8768, which clearly informed him that 
if he was incarcerated for a felony, his pension benefits 
would be terminated beginning on the sixty-first day of 
such incarceration.  Since the overpayment at issue 
resulted solely form the veteran's failure to notify VA 
promptly of his incarceration, and since he continued to 
receive VA pension benefits to which he knew, or should 
have known, that he was not entitled, there is no basis to 
conclude that his actions did not overwhelmingly 
contribute to the creation of the debt.

With respect to undue hardship, the veteran is presently 
incarcerated and has no reported income.  Yet, he has no 
dependents, and his basic necessities are being provided 
by the prison.  While he might not be able to immediately 
pay the debt, it is not shown that future payment of the 
debt, perhaps after release from prison, will deprive him 
of necessities of life.  Undue hardship is not shown.

There would be some unjust enrichment to the veteran if 
the debt were not recovered, inasmuch as he received money 
to which he was not entitled.  There is no evidence that 
recovery of the overpayment would defeat the purpose of 
pension benefits, nor is it shown that the veteran 
detrimentally relied on the VA payments in either 
relinquishing any right or incurring any obligation.  

Accordingly, after evaluating all of the circumstances of 
this case and the various elements that must be 
considered, the Board finds that it would not be against 
equity and good conscience to recover the overpayment of 
pension benefits from the appellant.  In reaching this 
decision, the Board has considered the applicablity of the 
the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the claim, that 
rule does does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  
Waiver of recovery of the overpayment must be denied.



ORDER

Waiver of recovery of an overpayment of VA pension 
benefits in the amount of $3,203.33 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

